Title: To Thomas Jefferson from Arthur S. Brockenbrough, 7 February 1822
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir,
University Va
Feb: 7th 1822
Permit me to ask you when we shall probably get any more money, for our creditors here— I can assure I am harassed almost out of my life—After deducting the following large debts there is but little left to pay to the undertakers. I have already accepted more of their drafts then there are funds in the bursars hands. debts now to be paidon. D. W & C Warwick for Tin$969.75To. John Van Lew & co for hardware717.20〃 B. & Harvie for Nails1197.00〃 E. Lowher for Painting & Materials say.500.00 〃 Bonds for hire laborers last year988.50〃 Blackford, Arthur & Co for Stoves & Weights30193$4674.38〃 Balance of the $8000 in Bursars hands3325.62$8000.00The above debts I suppose must be paid as most of articles were purchased at a specified time—and is now due. for the undertakers I have accepted for lumber & work largely over the above balance of $3.325.62 not recollecting the amt I should have to pay for the above articles—If it be practicable to get seven or eight thousand more in a short time it would be a great accommodation to the undertakers here I am Dr Sir yours most respectfullyA. S. BrockenbroughP.S.In order to æconomize I have directed the Hotels on the western street to be finished without internal Cornices or entablatures—If you wish them otherwise you will please instruct me to that effect please let me  hear tomorrow—A. S B—h.